                                               -1-
CAH/PJM: USACW/2019R00628

                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

         V.
                                                      CRIMINAL NO.           08- t q--64-qa
DEVON POVVELL,
                                                      (Possession of a Firearm by a Felon, 18
        a/k/a "Smuppy,"                               U.S.C. § 922(g)(1); Forfeiture, 21 U.S.C.
                                                      § 853; 28 U.S.C. § 2461(e); 18 U.S.C.
                 Defendant.                           § 924(d))



                                        INDICTMENT                                               r-3
                                                                                                        0
                                                                                 CO              CM 1.7 C
                                                                                  C                  -4•
                                         COUNT ONE                                       cn
                                                                                       > c 0 6 0
                                                                                       —i rn C,
                                                                                       ca 7ti --I —It7)-r1
        The Grand Jury for the District of Maryland charges that:                      r t,r5 VD __ F_J rri


                                                                                 L__,
                                                                                       --4
                                                                                       -I- --1    -13   -
        On or about June 26, 2019, in the District of Maryland, the Defendant,
                                                                                             -) L-- 1---C
                                                                                  /lit; rn cPi
                               DEVON POVVELL, a/k/a "Smuppy,"                     c
                                                                                  -C
                                                                                  -

knowing he had previously been convicted of a crime punishable by imprisonment for a

exceeding one year, knowingly possessed a firearm, that is, a 9mm caliber Sig Sauer model SP2022

firearm with serial number SP0164620, and the firearm was in and affecting interstate commerce.

18 U.S.C. § 922(g)(1).
                                         -2-
                               FORFEITURE ALLEGATIONS

       The Grand Jury for the District of Maryland further charges that:

       1.      Pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, notice is hereby

given to the Defendant that the United States will seek forfeiture as part of any sentence in

accordance with Title 21, United States Code, Section 853, in the event of the Defendant's

conviction under Count 1 of this Indictment.

                                      Firearms Forfeiture

       2,      Pursuant to Title 18, United States Code, Section 924(d), upon conviction of the

offense alleged in Count 1, the Defendant,

                             DEVON POWELL, a/is/a "Smuppy,"

shall forfeit to the United States of America the firearm involved in the commission of the offense:

                       a 9mm caliber Sig Sauer model SP2022 firearm with serial number
                       SP0164620; and

                       approximately 15 rounds of 9mm caliber ammunition.


21 U.S.C. § 853
18 U.S.C. § 924(d)
18 U.S.C. § 2461


                                               to-Lit -14)-tm. /c4H
                                               ROBERT K. HUR
                                               UNITED STATES ATTORNEY

A TRUE BILL:


 ewe/ gl2,0/9
Date
                                               SIGNATURE REDACTED
                                               Foreperson
